DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japan Application No. 2018-034583, filed on 2/28/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 and 12/9/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 10-16 are pending and being examined. 

Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “automatic analysis apparatus…further comprising: an incubator…a reagent dispensing mechanism” in claim 13 (which are in addition to the incubator and dispenser of claim 10) must be shown or the feature(s) canceled from the claim(s).  Specifically, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification 
The disclosure is objected to because of the following informalities: claim 13 recites “automatic analysis apparatus…further comprising: an incubator…a reagent dispensing mechanism” which are in addition to the incubator and dispenser of claim 10.  There is no discussion of the automatic analysis apparatus comprising two incubators or two reagent dispensing mechanisms.  Specifically, the instant specification teaches claims 10-12 describe “a first embodiment” (Instant Specifications; para [12-38]) and represented by Figures 1A, 2A, 2B, and 3.  However, claims 13-16 describe “a second embodiment” (Instant Specifications; para [39-51]) and represented by Figures 4, 5, and 6.  Examiner notes that the specification teaches them as different embodiments not in combination. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “The automatic analysis apparatus according to claim 10, further comprising: an incubator…a reagent dispensing mechanism”.  Specifically, the specification does not discuss the phrase/limitation of an additional “incubator” or “reagent dispensing mechanism” which are in addition to the incubator and dispenser of claim 10.  Examiner notes the claim is recited to comprise the structures included in claim 10 as well as additional structures in claim 13.  The examiner does find support for the incubator and dispenser of claim 10 in figures 1-3, and as an alternative embodiment the examiner finds support for an incubator and dispenser in claim 13 in figures 4-6.  However, there is no support for the combined embodiments of both figures 1-3 and figures 4-6 combined together, and 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a center line of the reagent bottle and a diameter of the reagent disk form a predetermined inclination θ” in lines 2-3.  It is unclear how a single reagent bottle forms a separate line from the diameter of the reagent disk.  Examiner notes that a reagent bottle may be placed anywhere on the reagent disk and still be in line with the diameter of the reagent disk. Perhaps applicants intend to define the shape of the reagent bottle and then an axis in relation to the shape?  Does the applicant intend for the center line of a plurality of reagent bottles?  
Claim 13 recites “the automatic analysis apparatus according to claim 10, further comprising: an incubator…a reagent dispensing mechanism…a first and second mark” in lines 1-6.  It is unclear as to whether the applicant is referring to the “incubator…reagent dispensing mechanism…first and second mark” recited in claim 10 or additional structures to the automatic analysis apparatus are required.  Does the applicant intend for the recited incubator/dispenser of claim 13 re-define the 
Claim 13 recites the limitation "the incubator" in line 9 and 14.  The limitation is unclear as to whether the applicant is referring to the incubator of claim 10 or the incubator of claim 13.  Claims 14-16 are rejected by virtue of dependency on claim 13. 
Claim 13 recites the limitation "the reagent dispensing mechanism" in lines 11 and 13.  The limitation is unclear as to whether the applicant is referring to the reagent dispensing mechanism of claim 10 or the reagent dispensing mechanism of claim 13.  Claims 14-16 are rejected by virtue of dependency on claim 13.
Claim 14 recites the limitation "the reagent dispensing mechanism" in line 2.  The limitation is unclear as to whether the applicant is referring to the reagent dispensing mechanism of claim 10 or the reagent dispensing mechanism of claim 13.  
Claim 15 recites the limitation "a control computer" in line 3.  It is unclear as to whether the “control computer” the applicant is referring to is the same structure recited in claim 10 or an additional structure.  If an additional control computer required, do the two control computer impede/interfere with one another?  
Claim 15 recites the limitation "the control computer" in line 4.  The limitation is unclear as to whether the applicant is referring to the control computer of claim 10 or the control computer of claim 15.   
Claim 15 recites the limitation "the first and second marks" in line 4.  The limitation is unclear as to whether the applicant is referring to the first and second marks of claim 10 or the first and second marks of claim 15.   
Claim 16 recites the limitation "the incubator" in line 2.  The limitation is unclear as to whether the applicant is referring to the incubator of claim 10 or the incubator of claim 16.  
Claim 16 recites the limitation "the incubator" in line 3.  The limitation is unclear as to whether the applicant is referring to the incubator of claim 10 or the incubator of claim 16.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al (US 5104808 A; hereinafter “Laska”) in view of Weyrauch et al (US 5314825 A; hereinafter “Weyrauch”). 
Regarding claim 10, Laska teaches an automatic analysis apparatus (Laska; Abstract; diagnostic instrument), comprising: 
a reagent disk (Laska; col. 5, line 34; Fig. 2; reagent wheel 44) which accommodates a plurality of reagent bottles (Laska; col. 5, lines 34-35; Fig. 2; adapted to receive a plurality of reagent cartridges 52) in each of which a plurality of suction ports are arranged along a center line (Laska; col. 6, line 34; Fig. 3; six reagent aspirate positions 122), and which rotates around a central axis in a circumferential direction to transport a reagent bottle to a desired position (Laska; col. 6, lines 21-23; Fig. 3; Reagent wheel 44…rotate bidirectionally about shaft 48); and 
a reagent dispensing mechanism (Laksa; col. 6, lines 9-10; Fig. 1, 2; A pipetting device 28) which rotates around a rotation axis (Laksa; col. 6, lines 25-27; Fig. 3; pipetting device 28 pivots about a shaft 105 so that movement of the pipetting probe tip (not shown) describes an arc 106) to suck a reagent from the reagent bottle at a predetermined suction position on the reagent disk (Laksa; col. 6, lines 9-
the reagent disk is provided with, at least one mounting position of the reagent bottle on the reagent disk (Laska; col. 5, lines 34-35; Fig. 2; adapted to receive a plurality of reagent cartridges 52), first and second marks sandwiching the mounting position of the reagent bottle (Laksa; col. 6, lines 9-13, 27; Fig. 2, 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…an arc 106 intersecting all three wheels; examiner notes that the “marks” are interpreted as a region of space, thus the first mark is interpreted as position 122 with the sample cup and the second mark is interpreted as reaction vessel 108 wherein the reagent cartridge is sandwiched between), 
the reagent dispensing mechanism is arranged such that an arcuate trajectory of the reagent dispensing mechanism passes above the first and second marks (Laksa; col. 6, lines 9-13, 27; Fig. 2, 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…an arc 106 intersecting all three wheels), 
the reagent dispensing mechanism accesses any one of the plurality of suction ports (Laksa; col. 6, lines 25-34; pipetting device 28 pivots about a shaft 105…giving the probe tip access to the following dispense and or aspirate locations: six reagent aspirate positions 122) of the reagent bottle transported to the predetermined suction position by the rotation of the reagent disk to perform reagent suction (Laksa; col. 6, lines 38-41; Fig. 3; Shaft 48 rotates both the sample wheel 22 and the reagent wheel 44 simultaneously in order to bring the required reagent well or sample cup 23 under the probe tip which may be located at any of positions 122), 
an incubator (Laska; col. 6, lines 48-49; Fig. 2, 3; The reaction wheel 58 and its contents are thermally controlled at 37.degree. C) which rotates around a rotation axis and is provided with a plurality of reaction vessels mounted thereon (Laska; col. 6, lines 62-64; Fig. 2, 3; the reaction wheel is 
a control computer (Laska; col. 5, lines 20-21; a central processing unit (CPU) housed in the apparatus), wherein 
the reagent dispensing mechanism is further arranged such that the arcuate trajectory of the reagent dispensing mechanism passes through a discharging position of the incubator (Laksa; col. 6, lines 25-27; Fig. 3; pipetting device 28 pivots about a shaft 105 so that movement of the pipetting probe tip (not shown) describes an arc 106), and discharges a reagent to a reaction vessel at the discharging position on the incubator (Laksa; col. 6, lines 9-13; Fig. 3; pipetting device 28 transfers fluid from either sample cups 23, reagent cartridges 52…to a reaction vessel 66). 
Laska does not teach the control computer stores a rotational movement amount of the reagent dispensing mechanism to the first and second marks in a storage device thereof, and a rotational movement amount to any one of the plurality of suction ports of the reagent bottle, to which the reagent dispensing mechanism accesses, transported to the predetermined suction position is determined based on the rotational movement amount of the reagent dispensing mechanism to the first and the second marks.  
However, Weyrauch teaches an analogous art of an automatic chemical analyzer (Weyrauch; Abstract) teaches a control computer (Weyrauch; col. 10, line 42; Fig. 71; CPU board 306) stores a rotational movement amount of a reagent dispensing mechanism to a first and second marks in a storage device thereof (Weyrauch; col. 26, lines 5-10; col. 38, lines 37-38; moving probe arm 17 and pipette 18 along an arcuate path centered about a third axis that is parallel to the first axis and intersecting both the cuvette access station A and the container access station C, the chemistry instrument 24 can selectively transfer liquids from containers; examiner notes the board 306 includes a suitable microprocessor and memory devices for storing logic and scheduling programs required to 
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 11
Regarding claim 12, modified Laska teaches the automatic analysis apparatus according to claim 10, wherein the reagent bottle is accommodated in the reagent disk such that a center line of the reagent bottle and a diameter of the reagent disk form a predetermined inclination θ (θ>0)  (Laksa; Fig. 2, 3). Examiner notes the reagent cartridges 52 are angled greater than 0 with respect to the diameter of the reagent disk. 

Other References Cited
	Yanami et al (US 20040245275 A1; hereinafter Yanami; already of record).  Examiner notes that Yanami teaches a reagent dispensing mechanism moving linearly (Yanami; para [34]; Fig. 1; Reagent probes 20, 21 are disposed on the rail 25 to be movable not only in the direction parallel to the rail 25, but also in the vertical direction) as claimed in 13-16. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798